DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Application
Claims 1-20 are pending. Claims 1-20 are rejected. 

Claim Interpretation
In claims 3 and 11-20, the phrase “substantially free of molasses” means “the blocks contain less than 2 wt.% molasses on a dry matter basis”.
In paragraph [019], the specification discloses “By free of molasses, it is meant that the feed blocks contain no molasses. By substantially free of molasses, it is meant that the blocks contain less than 2 wt.% molasses on a dry matter basis”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 14-17 are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 is indefinite because it is not clear how the phrase “wherein the concentrated separator by-product includes about 16 to 20 wt.% crude protein, less than 1 wt.% fat, about 70 to 78 wt.% organic matter, about 60 to 70 wt. % total digestible nutrients, and about 40 to 45 wt. % sugars on a dry matter basis” defines the claimed animal feed block. Claim 14 depends from claim 11. Claim 11 recites a final product, i.e., an animal feed block. Claim 14 defines features of an intermediate product (concentrated separator by-product). It Is not clear how the features and ranges of nutrients of the intermediate product (concentrated separator by-product) define the claimed final product. 
Claim 15 is indefinite because the terms “protein” and “non-protein nitrogen sources” lack antecedent basis. Claim 15 depends from claim 11. Neither claim establishes “protein” and/or “non-protein nitrogen sources”. 
Claim 15 is indefinite because the meaning of the phrase “wherein protein and non-protein nitrogen sources are present at about 10 to 40 wt. % on a dry matter basis” is not clear. It is not clear whether 1) protein is present at about 10 to 40 wt. % on a dry matter basis and non-protein nitrogen sources are present at about 10 to 40 wt. % on a dry matter basis; or whether 2) the total of protein and non-protein nitrogen sources is in a range of about 10 to 40 wt. % on a dry matter basis. 
Claim 16 is indefinite because the term “fat” lacks antecedent basis. Claim 16 depends from claim 11. Neither claim establishes “fat”. This rejection may be overcome by properly amending claim 16 to recite, “The animal feed block of claim 11, further comprising fat in an amount of about 2 to 15 wt.% on a dry matter basis”. 
Claim 17 is indefinite because the term “moisture” lacks antecedent basis. Claim 17 depends from claim 11. Neither claim establishes “moisture”. This rejection may be overcome by properly amending claim 17 to recite, “The animal feed block of claim 11, further comprising moisture in an amount of about 2 to about 5 wt. % of the animal feed block”.
Claims not specifically discussed are rejected due to their dependence on one or more of the above claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 rejected under 35 U.S.C. 103 as being unpatentable over Ethington, Jr. et al., US 2003/0152689 A1; in view of Westberg, US 2004/0018288 A1. 
Regarding claims 1 and 5: Ethington discloses an animal feed block (solid cast feed product, abstract; block, p. 12, para 0086)
concentrated separator by-product 
Ethington discloses the liquid agricultural by-product may be selected from steepwater, condensed fermented corn extractives, and molasses (para 0026). Ethington discloses the phrase “condensed fermented corn extractives” is also known as steep liquor and steepwater (para 0012). 
Ethington does not disclose concentrated separator by-product. 
Westberg is drawn to animal feed supplements (abstract). Westberg discloses a premixture comprising a carbohydrate material (para 0008). Westberg discloses concentrating the premixture by removing water (para 0011). Westberg discloses forming an admixture by adding dry materials to the concentrated premixture (para 0012). Westberg discloses the carbohydrate material may be any sugar based material that is palatable to animals (para 0008). Westberg discloses the carbohydrate material may be molasses, concentrated separator by-product, or corn steep liquor (para 0008). Westberg discloses the carbohydrate material may be a combination including concentrated separator by-product (para 0008). Westberg discloses the concentrated separator by-product may replace all of the molasses (para 0008). Westberg discloses increasing molasses costs as a reason to substitute other carbohydrate materials for the molasses (para 0008). Westberg discloses the admixture is poured into a vessel (packaging, para 0024), where is hardens at ambient temperature (para 0024). 
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to substitute the steepwater, condensed fermented corn extractives, and/or molasses, as taught in Ethington, with concentrated separator by-product, as taught in Westberg, to obtain a premixture comprising concentrated separator by-product. In the present case, one having ordinary skill in the art at the time of invention would expect the substitution would yield the predictable result of supplying a carbohydrate source that is a concentrated separator by-product that may be concentrated, formed into an admixture, and solidified into a block at ambient temperature. The rationale to support a conclusion that the claim would have been obvious is that the substitution of one known element for another yields predictable results to one of ordinary skill in the art. MPEP 2143 B. Furthermore, one having ordinary skill in the art at the time the invention was filed would have been motivated to use concentrated separator by-product instead of molasses to reduce cost (Westberg, para 0008). 
wherein the concentrated separator by-product accounts for more of the animal feed block than any other component on a dry matter basis (claim 1) and the concentrated separator by-product accounts for about 45 to about 60 wt. % of the animal feed block on a dry matter basis (claim 5)
The prior art suggests the relative concentrations as follows: 
First, substituting Westberg’ concentrated separator by-product for Ethington’s steepwater or condensed fermented corn extractives suggests the concentrated separator by-product accounts for more of the animal feed block than any other component. Ethington discloses the liquid agricultural byproduct is present in an amount of 35-99.9% (para 0019). As such, substituting the Westberg’ concentrated separator by-product for Ethington’s liquid agricultural byproduct suggests 35-99.9% concentrated separator by-product. Any amount of concentrated separator by-product greater than 50% is concentrated separator by-product accounts for more of the animal feed block than any other component. 
Second per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. 
In the present case, a concentration of concentrated separator by-product that  accounts for more of the animal feed block than any other component on a dry matter basis represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
Sugar
Ethington discloses sugar (dextrose, sucrose, fructose, para 0051). 
Dry components
Ethington discloses dry components (dry ingredients, para 0022; dried beans, dried yeast, dried lactalbumin, dried whole milk, dried milk protein, para 0055).
wherein a pH of the animal feed block is about 7.0 to 11.0
Ethington discloses pH is less than about 7.5 and between about 3.5-7.5 (para 0017). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
wherein moisture accounts for about 2 to about 5 wt.% of the animal feed block 
Ethington discloses moisture level of between about 3-15 weight percent (para 0081). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claims 2 and 3: The prior art suggests the claimed “wherein molasses accounts for less than 30 wt. % of the animal feed block” (claim 2) and “wherein the animal feed block is substantially free of molasses” (claim 3) as follows. 
Ethington discloses the added sugar (exogenous carbohydrate) is present in a range of 0.1-65% and 20-60% (para 0019). Ethington discloses the added sugar (exogenous carbohydrate) may be molasses (para 0051). As such, selection of molasses as the sugar (exogenous carbohydrate) present in a range of 0.1-65% overlaps the claimed range of less than 30% molasses. 
Additionally, molasses present in a range of 0.1-65% overlaps the claimed range suggested by the limitation “substantially free of molasses”. 
The discussion of MPEP 2144.05 II applies here as above. A concentration of molasses in the animal feed block represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
Regarding claim 4: Ethington discloses the added sugar (exogenous carbohydrate) may be carbohydrates other than molasses (e.g., starch, maltodextrins, syrup solids, corn syrup solids, low dextrose equivalent corn syrup, regular dextrose equivalent corn syrup, high dextrose equivalent corn syrup, dextrose, sucrose, fructose, para 0051). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select sugar (exogenous carbohydrate) that is something other than molasses because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. As discussed above, Ethington discloses the added sugar (exogenous carbohydrate) may be carbohydrates other than molasses. As such, the non-selection of molasses from a list of suitable added sugar (exogenous carbohydrate) is prima facie obvious. 
Additionally, Westberg discloses the concentrated separator by-product may replace all of the molasses (para 0008).
Regarding claims 6 and 7: Ethington discloses the exogenous carbohydrate is present in a range of 0.1-65% and 20-60% (para 0019). Ethington discloses the exogenous carbohydrate may be a sugar (dextrose, sucrose, fructose, para 0051). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 8: Ethington discloses a non-reducing sugar (sucrose, para 0051). 
Regarding claim 9: Ethington discloses sodium hydroxide (para 0072).
Regarding claim 10: Ethington discloses sugar alcohol (inositol, mannitol, para 0076). 
Regarding claims 11 and 13: Ethington in view of Westberg suggests an animal feed block (Ethington, solid cast feed product, abstract; block, p. 12, para 0086). 
The reasoning to combine the references is relied on as above. See rejection of claim 1 above. 
concentrated separator by-product present at about 45 to about 60 wt. % of the animal feed block on a dry matter basis (claim 11) and wherein the concentrated separator by-product is present at a greater amount in the animal feed block than any other component on a dry matter basis (claim 13)
The prior art suggests the relative concentrations as follows: 
First, substituting Westberg’ concentrated separator by-product for Ethington’s steepwater or condensed fermented corn extractives suggests the concentrated separator by-product accounts for more of the animal feed block than any other component. Ethington discloses the liquid agricultural byproduct is present in an amount of 35-99.9% (para 0019). As such, substituting the Westberg’ concentrated separator by-product for Ethington’s liquid agricultural byproduct suggests 35-99.9% concentrated separator by-product. Any amount of concentrated separator by-product greater than 50% is concentrated separator by-product accounts for more of the animal feed block than any other component. 
Second per MPEP 2144.05 II, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation. A change in form, proportions, or degree will not sustain a patent. It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions. 
In the present case, a concentration of concentrated separator by-product that  accounts for more of the animal feed block than any other component on a dry matter basis represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
at least one non-reducing sugar
Ethington discloses a non-reducing sugar (sucrose, para 0051). 
dry components
Ethington discloses dry components (dry ingredients, para 0022; dried beans, dried yeast, dried lactalbumin, dried whole milk, dried milk protein, para 0055).
wherein a pH of the animal feed block is about 7.0 to 11.0
Ethington discloses pH is less than about 7.5 and between about 3.5-7.5 (para 0017). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
wherein the animal feed block is substantially free of molasses
The prior art suggests the claimed “wherein the animal feed block is substantially free of molasses” as follows. 
Ethington discloses the added sugar (exogenous carbohydrate) is present in a range of 0.1-65% and 20-60% (para 0019). Ethington discloses the added sugar (exogenous carbohydrate) may be molasses (para 0051). As such, selection of molasses as the sugar (exogenous carbohydrate) present in a range of 0.1-65% overlaps the claimed range of substantially free of molasses. 
The discussion of MPEP 2144.05 II applies here as above. A concentration of molasses in the animal feed block represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
Regarding claim 12: Ethington discloses the added sugar (exogenous carbohydrate) may be carbohydrates other than molasses (e.g., starch, maltodextrins, syrup solids, corn syrup solids, low dextrose equivalent corn syrup, regular dextrose equivalent corn syrup, high dextrose equivalent corn syrup, dextrose, sucrose, fructose, para 0051). 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to select sugar (exogenous carbohydrate) that is something other than molasses because it has been held that the selection of a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  MPEP 2144.07. As discussed above, Ethington discloses the added sugar (exogenous carbohydrate) may be carbohydrates other than molasses. As such, the non-selection of molasses from a list of suitable added sugar (exogenous carbohydrate) is prima facie obvious. 
Additionally, Westberg discloses the concentrated separator by-product may replace all of the molasses (para 0008).
Regarding claim 14: 
Claim Interpretation: Claim 14 depends from claim 11. Claim 11 recites a final product, i.e., an animal feed block. Claim 14 defines features of an intermediate product (concentrated separator by-product). 
For the purposes of this rejection, claim 14 is interpreted as requiring the final product to include the nutrients that are recited in claim 14, i.e., protein, fat, organic matter, digestible nutrients, and sugars. The source of the nutrients (e.g., from concentrated separator by-product or some other source) does not patentably distinguish the claimed animal feed block comprising a concentrated separator by-product that includes about 16 to 20 wt.% crude protein, less than 1 wt.% fat, about 70 to 78 wt.% organic matter, about 60 to 70 wt. % total digestible nutrients, and about 40 to 45 wt. % sugars on a dry matter basis; from an animal feed block comprising protein, fat, organic matter, digestible nutrients, and sugars that are provided from a source that may be something other than a concentrated separator by-product. 
Ethington discloses the product may contain protein, fat (para 0024), organic matter (recycled animal waste products, para 0024), digestible nutrients (exogenous carbohydrate, an exogenous fat, an exogenous nitrogen source, vitamins, minerals, supplemental nutrients, para 0024), and sugars (dextrose, sucrose, fructose, para 0051). 
Additionally, the discussion of MPEP 2144.05 II applies here as above. A concentration of protein, fat, organic matter, digestible nutrients, and sugars in the concentrated separator by-product and the animal feed block represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
Regarding claim 15: Ethington discloses the product may protein (para 0022). Ethington discloses the product may contain non-protein nitrogen (para 0054-0058). Ethington discloses exemplary embodiments having 20% protein (para 0092) and 30.20 % protein (para 0094). 
The discussion of MPEP 2144.05 II applies here as above. A concentration of protein and non-protein nitrogen in the animal feed block represents the mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means. As such, it is not such an invention as will sustain a patent. 
Regarding claim 16: Ethington discloses about 0.1-25 weight percent, between about 5-20 weight percent, between about 8-13 weight percent, or any range subsumed therein, of a fat (para 0020). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 17: Ethington discloses moisture level of between about 3-15 weight percent (para 0081). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 18: Ethington discloses the exogenous carbohydrate is present in a range of 0.1-65% and 20-60% (para 0019). Ethington discloses the exogenous carbohydrate may be sugar (dextrose, sucrose, fructose, para 0051). Overlapping ranges establish prima facie obviousness. MPEP 2144.05.
Regarding claim 19: Ethington discloses sodium hydroxide (para 0072).
Regarding claim 20: Ethington discloses sugar alcohol (inositol, mannitol, para 0076). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER A MOORE whose telephone number is (571)270-7372. The examiner can normally be reached M-F, 9 am-4 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coupe can be reached on (571) 270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/W A Moore/Primary Examiner, Art Unit 3619